DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The amendments filed 7/26/2021 have been considered.  Claims 2, 8, 15 and 17 have been amended.  Claim 1 remains cancelled.  Claims 2-17 remain pending in the application.
Reasons for Allowance
Applicant’s amendments have overcome each and every Drawing Objection, Claim Objection, and 112b Rejection set forth in the Final Rejection filed 3/26/2021. Furthermore, Applicant’s amendments have overcome each and every prior art rejection set forth in the previous Final Rejection.  Claims 2-17 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
The combination of structure present in independent Claims 2 and 8 along with the amended language was not found in the prior art of record. In particular, the limitation that “a plurality of radiation shields placed to separate an operator from an imaging device, at least one of said plurality of radiation shields being flexible and connected to said mattress at a connected edge and configured with a free edge opposite the connected edge such that said flexible radiation shield will flex out of the way when contacted by the imaging device, wherein one of the plurality of shields is a workbench having sliding surfaces that allow dimensions of the workbench to be .
Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to RAHIB T ZAMAN whose telephone number is (571)272-5017.  The examiner can normally be reached on Monday - Friday: 10 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/RAHIB T. ZAMAN/
Examiner
Art Unit 3673


								/ROBERT G SANTOS/                                                                                      Primary Examiner, Art Unit 3673